Citation Nr: 1328506	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-12 389	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling prior to 
July 28, 2010 and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2010 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which increased the 
disability rating for PTSD to 50 percent.  A January 2011 RO 
rating decision further increased the disability rating for 
PTSD to 70 percent, effective July 28, 2010.


FINDING OF FACT

On August 9, 2013, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal with respect 
to his claim for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of appeal regarding the issue of 
entitlement to an increased rating for PTSD, evaluated as 50 
percent disabling prior to July 28, 2010, and 70 percent 
disabling thereafter, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

On August 9, 2013, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he was withdrawing from appeal his claim for an 
increased rating for PTSD.  As there remain no allegations 
of errors of fact or law for appellate consideration, the 
Board has no jurisdiction to review the appeal.  The appeal, 
therefore, is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


